Title: 30th.
From: Adams, John Quincy
To: 


       The reports of Shays, and Shattuck coming, at the head of thousands to stop the Court, grow more rare. It is now almost too late to spread any more stories of that kind. Shattuck instead of attacking, will have to defend himself, for, about 150 young volunteers, from Boston, under the command of Coll. Hitchborn went through here this forenoon, on horseback, and are gone, with the design to seize two or three of the ring leaders of the mob, and bring them down to Boston. The Roxbury artillery company, under Major Spooner: went likewise from here in the evening. They would not say, which way they were going, but it is supposed they have the intention of seizing Wheeler and Smith, two of the leaders in the County of Worcester. There seems to be a small spark of patriotism, still extant; it is to be hoped, that it will be fanned, and kindled by danger, but not smothered by sedition. A republic must very frequently be called back to the principles of its government, and so long as it has sufficient virtue for that, its constitution will stand firm.
      